
	
		II
		112th CONGRESS
		1st Session
		S. 590
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Bingaman (for
			 himself and Ms. Murkowski) (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To convey certain submerged lands to the
		  Commonwealth of the Northern Mariana Islands in order to give that territory
		  the same benefits in its submerged lands as Guam, the Virgin Islands, and
		  American Samoa have in their submerged lands.
	
	
		1.Conveyance of certain
			 submerged lands to the Commonwealth of the Northern Mariana Islands
			(a)In
			 generalThe first section of
			 Public Law 93–435 (48 U.S.C. 1705) is amended by inserting the
			 Commonwealth of the Northern Mariana Islands, after
			 Guam, each place it appears.
			(b)References to
			 date of enactmentFor the purposes of the amendment made by
			 subsection (a), each reference in Public Law 93–435 (48 U.S.C. 1705) to the
			 date of enactment shall be considered to be a reference to the
			 date of the enactment of this section.
			
